Case: 09-10779        Document: 00511117981       Page: 1    Date Filed: 05/20/2010




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                       Fifth Circuit

                                                    FILED
                                                                            May 20, 2010

                                          No. 09-10779                      Lyle W. Cayce
                                                                                 Clerk

DANIEL F RHODES,

                                                   Plaintiff - Appellee
v.

CITY OF ARLINGTON,

                                                   Defendant - Appellant




                       Appeal from the United States District Court
                            for the Northern District of Texas
                                 USDC No. 3:05-CV-2343


Before REAVLEY, WIENER,* and SOUTHWICK, Circuit Judges.
PER CURIAM:**
        This appeal is dismissed for want of jurisdiction.
        Because there is a fact dispute about negligence or intent, if any, to be
proven, there is no collateral order that warrants interlocutory jurisdiction. See
Cantu v. Rocha, 77 F.3d 795 (5th Cir. 1996). Furthermore, the fingerprint cards
are tangible property, leaving no legal issue presented in view of the order
appealed, where the court denied judgment because there is a fact issue whether

        *
             Judge Wiener concurs in the result.
        **
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-10779   Document: 00511117981     Page: 2   Date Filed: 05/20/2010

                                No. 09-10779

negligent use of the fingerprint card caused Rhodes's injury. See Kinney v.
Weaver, 367 F.3d 337, 348 (5th Cir. 2004).
      APPEAL DISMISSED.




                                      2